                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                               No. 7:14-CV-00180-BR

                                              )
 JOYCE MCKIVER, et al.,                       )
                                              )
                  Plaintiffs,                 )
                                              )
        v.                                    ) ORDER
                                              )
 MURPHY-BROWN LLC d/b/a                       )
 SMITHFIELD HOG PRODUCTION                    )
 DIVISION,                                    )

                  Defendant.

       This matter is before the court on defendant’s unopposed motion for approval of

supersedeas bond and stay of judgment. (DE # 351.) The motion is ALLOWED. The

supersedeas bond (DE # 351-2) is approved. IT IS FURTHER ORDERED that pursuant to Rule

62(b) of the Federal Rules of Civil Procedure, execution of the 31 August 2018 judgment (DE #

318) is STAYED pending disposition of the appeal to the United States Court of Appeals for the

Fourth Circuit.

       This 9 January 2019.




                                    __________________________________
                                                W. Earl Britt
                                                Senior U.S. District Judge
